Benham, Judge.
Appellant was injured while waterskiing on a lake owned by appellee Fairfield Plantation, Inc. (“Fairfield”). The injuries were incurred when appellant was unable to turn sharply enough in a cove and ran into the bank. He brought suit against Fairfield and others, basing his suit against appellee on its failure to warn him of the danger of skiing in so narrow a cove. This appeal is from summary judgment granted to Fairfield on the theory of assumption of the risk and on the theory that Fairfield had breached no duty to appellant.
We find appellant’s deposition testimony alone sufficient to support the grant of summary judgment to Fairfield on the theory of assumption of the risk. Appellant testified that he was a good skier and had skied for two years; that he had been partway into the cove before in a boat; that he could see the narrowness of the cove as he entered it on skis; that he could see where the banks were; and that, although he was concerned that the driver of the boat was taking him *594too close to the bank, he continued to ski.
Decided October 29, 1984
Rehearing denied November 15, 1984
Gerald P. Word, for appellant.
J. M. Hudgins IV, J. Eugene Beckham, Jr., Alan L. Newman, for appellees.
From appellant’s testimony, we find that “the risk was open, apparent and recognized by [appellant] and assumed by him . . .” Jeffords v. Atlanta Presbytery, 140 Ga. App. 456, 458 (231 SE2d 355) (1976). See also Williams v. Cox Enterprises, 159 Ga. App. 333 (3) (283 SE2d 367) (1981). Summary judgment for appellee was correctly granted.

Judgment affirmed.


Banke, P. J., and Pope, J., concur.